TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 4, 2022



                                       NO. 03-21-00109-CV


   Darrell Williams, in his Capacity as Trustee; as Independent Executor of the Estate of
                Thea Elaine Williams-Douglas; and Individually, Appellant

                                                  v.

                Marcia Williams, as Agent for Amira Elaine Douglas, Appellee




           APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
          REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on November 23, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court for further proceedings consistent with the Court’s opinion. The appellee

shall pay all costs relating to this appeal, both in this Court and in the court below.